DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks: The non-elected invention, claims 21-31 should have been labeled as “Withdrawn”.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. Applicant argues that Feng et al disclose a specific polymer additive, which is essential for the purpose of roughening a metal surface; and replacing such polymer with the Sato et al in view of Tamada et al would be unsatisfactory for the purpose of Feng et al’s composition.
In response to the argument, examiner states that the argument is not commensurate with the claims because the transitional phrase “comprising” is an “open-ended” language and does not limit the exclusion or inclusion of items in a composition.
Examiner also pointed out that Sato et al in view of Tamada et al’s water-soluble polymer is the same as the instant invention and expected to have the similar effect. Additionally, it is noted that the product is what it is not what it does. Therefore, the previous office action is repeated herein as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 2008/0264900) in view of Sato et al (US 9,006,383) as supported with Tamada et al (US 2017/0275498).
Feng et al disclose an improved micro-etching composition and process of using such for treating metal, such as copper [0035],[0036]; the composition comprises cupric ions, inorganic acid, a halide ion source [0040]-[0044], and a polymer that includes an amino group in a side chain (Figure 1); 
Feng et al disclose that in a preferred embodiment, the cupric ion source is cupric chloride [0046], wherein the cupric chloride, for example, can be used as a compound functioning as both the cupric ion source compound and the halide ion source compound [0049].
iron (III) sulfate, iron (III) nitrate, and iron (III) acetate, the iron sulfate reads o the claimed “sulfate ion source” [0052]-[0053].
Feng et al fail to disclose the molecular weight of the polymer and also fail to disclose the polymer is water-soluble polymer having a first repeating unit comprising a cationic amino group and a second repeating unit comprising a sulfur dioxide group; also fail to disclose the specific polymer with the elected species of “polymer A” (disclosed in [0062] in the specification).
However, Sato et al disclose an improved copolymer of a diallylamine and sulfur dioxide, and specifically, it relates to a process for producing a copolymer of a diallylamine and sulfur dioxide, which process enables the production of a copolymer having a higher molecular weight than any conventional process (col.1, lines 12 -17); and such copolymer has use in variety of fields such a water-soluble composition (col.1, lines 25-30; and col 2, lines 52-56); wherein the diallylamine for use in the process of this invention includes, for example, diallyldialkylammonium salt, diallylalkylamine salt and diallylamine salt (col.3, lines 31-68).
Sato et al disclose that the molecular weight of the copolymer of diallylamine and sulfur dioxide in the range of 2,800 to 200,000 (col.6, lines 43-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Sato et al’s teaching of using the improved water-soluble polymer into Feng et al’s composition for the use of a suitable water- soluble polymer compound as taught by Sato et al.	

Additionally, Tamada et al (US 2017/0275498) disclose a metal polishing composition for copper or copper alloy [0005], wherein the composition includes a water-soluble polymer.  Specific examples of the water-soluble polymer include, for example, a diallylamine hydrochloride-sulfur dioxide copolymer [0077]. So, one of ordinary skill in the art before the effective filing date of the claimed invention would easily motivated to combine Sato et al’s teaching into Feng et al’s as such is suitable copolymer as a water-soluble polymer in a composition as suggested by Tamada et al.
With regards to claim 15, Feng et al disclose that the concentration of the cupric ion source compound in the composition is typically about 0.01 to 20% by weight, based on the amount of metallic copper [0046] and such range encompasses the claimed range.
With regards to claim 16, Feng et al disclose that the amount of halide ion in the composition of this embodiment is preferably in the range of 0.01-20% [0050] and aforesaid ranges reads on the claimed range.

With respect to claim 18, see the rejection of claim 2, as Feng et al disclose above that iron sulfate may be used as sulfate ion source and the amount is 0.01 to 20% by weight [0053], which overlaps the claimed range, 2144.05.
With respect to claim 19, Feng et al disclose that the example of the inorganic acid is hydrochloric, acid, sulfuric acid, etc. [0047].
With regards to claim 20, Feng et al disclose that the polymer content in the composition at a concentration of about 0.01 to 1.0 grams/liter, more preferably about 0.15 to about 0.70 g/l [0051].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura et al (US 2012/0156968) disclose a composition comprises a diallylamine polymer include copolymers of diallyl dimethyl ammonium salt and sulfur dioxide and diallyl diethyl ammonium salt and sulfur dioxide for improving polishing rate (see, abstract and [0054]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713